 1 McGREGOR W. SCOTT
   United States Attorney
 2 ANGELA L. SCOTT
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00091-LJO-SKO
11
                                   Plaintiff,            STIPULATION REGARDING DISCLOSURE
12                                                       OF SENSITIVE MATERIAL
                            v.
13
     JESUS ALBTERTO LOPEZ-RETAMOZA,
14   HUGO LEMUS, and
     ALEJANDRO LEMUS
15
                                  Defendants.
16

17
            Plaintiff United States of America, by and through its counsel of record, the United States
18
     Attorney for the Eastern District of California, and defendant HUGO LEMUS (“defendant”), by and
19
     through his counsel of record, Daniel Harralson, hereby file this Stipulation Regarding Disclosure of
20
     Sensitive Materials.
21
            1.      The government possesses, or may come to possess, recordings, documents, reports, or
22
     other materials the disclosure of which may ordinarily be required by the government’s Rule 16, Jencks
23
     Act, or Brady obligations, but the dissemination of which could pose a serious risk to certain witnesses,
24
     or the confidentiality of an ongoing investigation (the “Sensitive Materials”).
25
            2.      The government will mark all Sensitive Materials with the following stamp or
26
     inscription: “PROTECTIVE ORDER”
27
            3.      If the government distributes any document, compact disk, or other material bearing the
28

                                                          1
30
 1 above label, defense counsel and defendant agree to the following as to such material:

 2                  a.     Defense counsel shall not distribute Sensitive Materials to anyone other than his

 3 own legal staff (including paralegal assistants, legal secretaries, defense investigators, and lawyer-

 4 associates);

 5                  b.     Defense counsel shall not allow anyone other than himself and his legal staff to

 6 possess, or maintain possession of, any Sensitive Materials;

 7                  c.     Defense counsel may permit defendant to review Sensitive Materials, but only in

 8 his presence or in the presence of his own legal staff;

 9                  d.     Defense counsel may not disclose the contents of any Sensitive Materials

10 publicly, including in any court filing, without first conferring with government counsel and, in any

11 event, shall file any Sensitive Materials under seal.

12          4.      The parties agree to confer before filing any motions regarding the government's

13 disclosure (or lack of disclosure) of Sensitive Materials.

14          5.      At the conclusion of this matter, defense counsel will collect and destroy any and all

15 copies of documents and portions thereof containing the Sensitive Materials that defense counsel

16 possesses and/or has distributed to his agents, except a copy set as necessary to maintain in defense

17 counsel’s case file.

18          6.      Accordingly, the parties respectfully request that the Court adopt, and agree to be bound

19 by, the corresponding protective order.

20          7.      By signing this stipulation, the parties agree to be bound by the above terms, and those of

21 the accompanying proposed order, before and after the Court executes and enters that order.

22 //

23 //

24

25

26
27

28

                                                           2
30
 1          8.     By signing this stipulation, counsel for defendant represents that he has discussed the

 2 contents of this stipulation and proposed order with defendant, and that defendant has no objection to

 3 this stipulation and the relief requested in the proposed order.

 4

 5

 6   Dated: October 11, 2019                                 McGREGOR W. SCOTT
                                                             United States Attorney
 7

 8                                                    By: /s/ Angela L. Scott
                                                          ANGELA L. SCOTT
 9                                                        Assistant United States Attorney
10

11 Dated: October 11, 2019                                 /s/ per email authorization _______
12                                                        DANIEL HARRALSON
                                                          Attorney for Defendant
13                                                        HUGO LEMUS

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                         3
30
 1 McGREGOR W. SCOTT
   United States Attorney
 2 ANGELA L. SCOTT
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00091-LJO
11
                                    Plaintiff,           ORDER REGARDING
12                                                       GOVERNMENT'S DISCLOSURE OF SENSITIVE
                            v.                           MATERIALS
13
     JESUS ALBTERTO LOPEZ-RETAMOZA,
14   HUGO LEMUS, and
     ALEJANDRO LEMUS,
15
                                    Defendants.
16

17
            The Court has received and considered the jointly-filed Stipulation Regarding Disclosure of
18
     Sensitive Materials between Plaintiff United States of America, by and through its counsel of record, the
19
     United States Attorney for the Eastern District of California, and defendant HUGO LEMUS, by and
20
     through his counsel of record, Daniel Harralson.
21
            Good cause showing, IT IS HEREBY ORDERED THAT:
22
            The government will identify the discovery materials in this case the disclosure of which could
23
     jeopardize the safety of witnesses or other persons or affect the confidentiality of ongoing investigations
24
     (the “Sensitive Materials”).
25
            The government will mark all Sensitive Materials with the following stamp or inscription:
26
     “PROTECTIVE ORDER”
27
            If the government distributes any document, compact disk, or other material bearing the above
28

                                                          4
30
 1 label, then:

 2          Defense counsel shall not distribute the Sensitive Materials to anyone other than his own legal

 3 staff (including paralegal assistants, legal secretaries, defense investigators, and lawyer-associates);

 4          Defense counsel shall not allow anyone other than himself and his legal staff to possess, or

 5 maintain possession of, any Sensitive Materials;

 6          Defense counsel may permit defendant to review Sensitive Materials, but only in his presence or

 7 in the presence of his own legal staff;

 8          Defense counsel and defendant may not disclose the contents of any Sensitive Materials publicly,

 9 including in any court filing, without first meeting and conferring with government counsel, and, in any

10 event, shall file any Sensitive Materials under seal.

11          The parties must confer before filing any motions regarding the government's disclosure (or lack

12 of disclosure) of Sensitive Materials.

13          At the conclusion of this matter, defense counsel will collect and destroy any and all copies of

14 documents and portions thereof containing the Sensitive Materials that defense counsel possesses and/or

15 has made and distributed to his agents, except a copy set as necessary to maintain in defense counsel’s

16 case file.

17 IT IS SO ORDERED.

18
        Dated:     October 15, 2019                            /s/ Lawrence J. O’Neill _____
19                                                 UNITED STATES CHIEF DISTRICT JUDGE

20

21

22

23

24

25

26
27

28

                                                           5
30
